Marshall, J.
(dissenting). I must dissent from the conclusion as to the meaning of sec. 1636j of the Statutes. In the light of modern needs and thought, legislative efforts to vitalize the same by written law and the judicial duty, all feel, to give literal effect to legislative language to that end,— in the absence of manifest ambiguity and that a reading along restrictive lines will most likely respond to the wishes of the lawmakers, — why should courts survey an enactment from a viewpoint, disclosing to the judicial vision obscurity, when from a different point of sight there is none, and then apply the rules for construction affording an easy pathway to *361a restrictive result ? It was thought that Koepp v. Nat. E. & S. Co. 151 Wis. 302, 139 N. W. 179, and Kosidowski v. Milwaukee, 152 Wis. 223, 139 N. W. 189, marked a termination of the rather free use of such rules to discover the legislative purpose in remedial acts of the nature of the one in question.
The legislature, — where the responsibility for changing the common rules seeming to be unsuitable to modern conditions was lodged by the people in the written constitution, — either through want of knowledge of its power or want of appreciation of the necessity for use of it for more than half a century, so tardily responded to the demands of the times that it is not to be wondered at that the court dealt with the early efforts in that regard with such conservatism that ambiguity was seen, often, where it would not he now observed, and then by use of the rule, good in its place, that an act in derogation of the common law, if open to two or more meanings, should be construed most strongly against change and, also, by use of those instrumentalities, valuable in their places, noscitwr a sociis and ejusdem genems, as to render changes slow and difficult, largely because of a high appreciation of duty to effectuate the legislative purpose and not go beyond it. In this age of modern awakening, that conservatism has no proper place. Given place and activity, where reasonable necessity therefor does not exist, it tends to obstruct and give cast of unfriendliness or disposition to defeat when none exists in fact.
Modern progressivism in deed as well as in thought; is the demand of the times and the general order of the day. Judicial appreciation of that was vindicated in the cases to which I have referred, both of which I had the honor to write for the court. It was thought then that a new point of sight had been firmly established, necessary to a proper conception of the legislative purpose in its recent efforts of the character of the one under consideration, — a point of sight casting the whole responsibility for common-law infractions, within con*362stitutional limitations, on tbe lawmaking power where it belongs. It is not improbable that laws have been passed without that intelligent consideration which should be devoted to such matters, and that unanimity as to the meaning of the enactments, depending upon the court to minimize the changes, resulting in the creation of more or less prejudice against the judiciary, which is undeserved and might, perhaps, have been largely avoided by holding up the lawmaking power as speaking along broad instead' of narrow lines where the former would appear from the literal sense of words.
It seems to me that the logic of the recent cases requires the court to give literal effect to the words “every place where persons are employed to perform labor” in the act ip. question. Why regard them as ambiguous at all? Why wrestle with the rules for construction, particularly the rule-of ejusdem generis, to restrict the natural ordinary meaning of the words? That is a rule of necessity. If there be any contingency of that sort in this case, does it not seem to be quite artificial? If the legislature did not intend the broad meaning, which in commonplace affairs would be applied to the words, how easy it was to have made that manifest. Giving such literal effect, there is no absurdity in the enactment. It is perfectly reasonable, looking along the lines of similar legislation, as indicated in the opinion of my brother Baimves. Why not hold the legislature responsible for having intended just what they said and, if the result would seem to throw a rather too harsh a burden upon employers, let the finger of public criticism point to the proper source of the mischief ?
I must adhere, firmly, to the logic of the Koepp Case and the Kasidowski Case. I believe my brethren are, in general, in accord therewith, but do not appreciate the inconsistency, which seems clear to me, in refusing to see an intent, through the vista of ejusdem, generis to use words restrictively in the one case and see such intent clearly in the other, though the general purpose of the two enactments is the same.